DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kaku (U.S. 2010/0264950) submitted by the applicant.
As to claim 1, Kaku discloses a circuit board (22) having a rectangular shape (para-0044) when viewed in plan, the circuit board (22) comprising:
a semiconductor module (21, figure 1) on an upper face (22a) of the circuit board (22), 
a plurality of connection terminals (not label, electrode lands/pads, para-0043, 0045) on a lower face (22b) of the circuit board, the connection terminals (lands/pads) including:
a plurality of drive terminals (the lands/pads connected to elements 25) for driving the semiconductor module (21);

a plurality of second function terminals (26, 27, para-0048) corresponding to a second function unit (71b) that is connected to the semiconductor module; and
a plurality of connection pin (solder bumps 20) protruding from the lower face (22b) that are on at least some connection terminals (lands/pads);
wherein a disposition of the drive terminals (25) in each of divided areas (24a-24d) is point- symmetric with respect to a center of the lower face (22b), the divided areas (24a-24d) being the lower face divided into four (24a, 24b, 24c, and 24d) with two virtual lines that pass through a middle of each side of the lower face and that intersect at the center of the lower face; and
the plurality of first function terminals (28) and the second function terminals (26, 27) are disposed alternately in a disposition area of the lower face.
As to claim 2, Kaku discloses the drive terminals (25) are disposed at positions closest to comers of the lower face (22b).
As to claim 3, Kaku discloses the connection terminals (20 or 25-28) are disposed along each side of the lower face so as to form a plurality of terminal arrays from an outer edge of the lower face, and
the drive terminals (25) are disposed over the terminal arrays in corner portion areas (24a-24d) including comers of the lower face.
As to claim 4, Kaku discloses the drive terminals (25) are disposed along each side of the lower face (22b).


the plurality of first function terminals (28) corresponds to a first function (signal) executed by the semiconductor module, 
the plurality of second function terminals (26-27) corresponds to a second function (power and ground) executed by the semiconductor module, and
the first and second function terminals are disposed alternately, in each of the terminal arrays.
As to claim 7, Kaku discloses the drive terminals (25) are disposed adjacently to at least one of the first and second function terminals (26-28) in a direction orthogonal to each side of the lower face.
As to claim 8, Kaku discloses a first divided area (24a), a second divided area (24b) adjacent to the first divided area with one of the two virtual lines interposed between the first and second divided areas (24a, 24b),
a third divided area (24c) adjacent to the second divided area (24b) with the other of the two virtual lines interposed between the second and third divided areas (24b, 24c), and a fourth divided area (24d) adjacent to both the third divided area and the first divided area are provided as the divided areas, and
the disposition of the drive terminals (25) is point-symmetric with respect to the center of the lower face (22b) between the first divided area and the third divided area, and the disposition of the drive terminals (25) is point-symmetric with respect to the center of the lower face between the second divided area and the fourth divided area.

sorting the connection terminals into a plurality of drive terminals (25) for driving the semiconductor module (10 or 11),
a plurality of first function terminals (28) for connecting a first function unit (71a) to the semiconductor module;
a plurality of second function terminals (26-27) for connecting a first function unit (71b) to the semiconductor module; 
disposing the drive terminals (25) and the first and second function terminals (26-28) so that the drive terminals are disposed in each of divided areas (24a-24d) point-symmetrically with respect to a center of the lower face (22b), the divided areas being the lower face divided into four with two virtual lines that pass through a middle of each side of the lower face and that intersect at the center of the lower face;
disposing the first and second function terminals alternately in a function terminal disposition area of the lower face.
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. Applicant argues:
Kaku does not specifically disclose “the plurality of first and second function terminals are disposed alternately in a disposition area of the lower face.”
After carefully review, examiner respectively disagrees. Kaku discloses the plurality of first and second function terminals (28, 26-27) are disposed alternately in a disposition area of the lower face.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNY WAGNER can be reached on 571-272-5359. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848